Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 07/22/2021 has been entered. Claims 15-24 and 26-31 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/27/2021.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for nucleic acid sequencing”, “configured to immobilize a plurality of nucleic acid molecules…during sequencing”, “configured to direct a plurality…during said sequencing, “configured to detect…during said sequencing”, “configured to immobilize”, and “configured to reduce cross-talk…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-24 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 recites the limitation “surface” in line 2. It is unclear if “surface” is a structural element or a term to refer to an area of the device. Claims 16-24 and 26-31 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-18, 24, 26, 27, 29, and 31 rejected under pre-AIA  35 U.S.C. 102(a,b) as being anticipated by Kunwar et al. (US 20040023253 A1).
Regarding claim 15, Kunwar teaches a device (Fig. 1) for nucleic acid sequencing (paragraph [0312] teaches nucleic acids are identified), comprising: 
a surface (Fig. 1, interpreted as the surfaces of all of the elements 140, 110, 106, 104; note that “surface” is being interpreted as an exterior or boundary of an object, thus the surface of electrodes 106,110 would read on “surface”) comprising a feature (paragraph [0344] teach a reactive moiety) configured to immobilize a plurality of nucleic acid molecules in solution during sequencing (paragraph [0344] teach the reactive moiety is capable of binding to a macromolecule; paragraph [0038] teaches the macromolecule comprises a nucleic acid); 
a flow cell (paragraph [0516] teaches a channel where a sample can be introduced; paragraphs [0549]-[0550] teach a cassette with channels to deliver samples to the devices) in fluid communication with said surface, wherein said flow cell is configured to be capable of directing a plurality of nucleotides to said plurality of nucleic acid molecules during said sequencing (paragraphs [0549]-[0550]); and 
a sensor array (Fig. 1, multiple devices 144) in fluid communication with said flow cell (paragraphs [0549]-[0550] teach a cassette with channels to deliver samples to the devices 144), 
wherein said sensor array comprises a plurality of sensors (Fig. 1, multiple devices 144-N), 
wherein a sensor of said plurality of sensors comprises at least two electrodes adjacent to said surface (Fig. 1 shows two electrodes 110, 106 adjacent to said surface, wherein the surface is interpreted as the surfaces of all of the elements 140, 110, 106, 104), which at least two electrodes (i) contact a dielectric that separates said at least two electrodes (Fig. 1 shows to contact said solution during said sequencing (paragraphs [0549]-[0550]), 
wherein said at least two electrodes comprise a first electrode oriented along a first plane (interpreted as the plane of element 110 in Fig. 1) and a second electrode oriented along a second plane that is different than said first plane (interpreted as the plane of element 106 in Fig. 1, which is below, i.e. on a different plane, from element 110), 
wherein said at least two electrodes are configured to be capable of detecting impedance, charge, or conductivity, or change in impedance, charge, or conductivity, of said solution adjacent to said surface during said sequencing, which impedance, charge, or conductivity, or change in impedance, charge, or conductivity, is indicative of incorporation of a nucleotide of said plurality of nucleotides into a nucleic acid molecule of said plurality of nucleic acid molecules (paragraphs [0012] and [0164] teach the biosensor reads a change in conductance or charge flow when a macromolecule binds with its target molecule; paragraph [0312] teaches nucleic acids are identified).
Note that the functional recitations that describe the feature, the flow cell, and the electrodes are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations.
Regarding claim 16, Kunwar further teaches wherein said surface and said sensor array are part of a chip (Fig. 1 shows surface and sensor array part of a substrate 102, interpreted as the chip).
Regarding claim 17, Kunwar further teaches wherein said surface is part of a planar array (Fig. 1 shows the said surface part of the planar array, wherein the planar array is interpreted as the sensors 144-N on element 104 and 102).
Regarding claim 18, Kunwar further teaches wherein said surface is part of a well (Fig. 94A and paragraph [0613] teaches a well, interpreted as the area of 9402, comprising die 9390 that has one or more devices 144; paragraph [0266] teaches the device comprising electrodes 106, 110 are packaged in a chip; therefore, the said surface of the devices is part of the well).
Regarding claim 24, Kunwar further teaches wherein said sensor array does not comprise wells (Fig. 1).
Regarding claim 26, Kunwar further teaches the device comprising circuitry (paragraph [0561] teach a signal-processing means) configured to (i) receive signals from said at least two electrodes (paragraph [0561] teach the recording results of each assay, thus receives signals from the said electrodes) and (ii) use said signals to determine said impedance, charge, or conductivity, or change in impedance, charge, or conductivity (paragraph [0561] teaches analyzing and displaying results of each assay, wherein paragraph [0164] teaches change in conductivity is readily detected).
Regarding claim 27, Kunwar further teaches wherein said circuitry is configured to, based at least in part on said impedance, charge, or conductivity, or change in impedance, charge, or conductivity, identify said nucleotide of said plurality of nucleotides (paragraph [0561] teaches the signal-processing means analyzing and displaying results of each assay, wherein paragraph [0164] teaches change in conductivity is readily detected indicating the 
Regarding claim 29, Kunwar further teaches wherein said first plane is oriented above said second plane (Fig. 1).
Regarding claim 31, note that the functional recitations “to reduce cross-talk between said sensor and another sensor of said plurality of sensors” that describe the sensor array are given patentable weight only to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations, thus Kunwar teaches all of the limitations of claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunwar as applied to claim 15 above, and further in view of Seul et al. (US 20020123078 A1).
Regarding claim 19, while Kunwar teaches that conductive metal nanoparticles can be used to alter the conductivity of nucleic acids (paragraph [0307]), Kunwar fails to explicitly teach wherein said feature is a bead capture feature configured to immobilize a bead comprising said plurality of nucleic acid molecules.
Seul teaches a method and apparatus for manipulating biomolecules at an interface between an electrode and electrolyte solution flow cell (abstract; Fig. 9a). Seul teaches that the apparatus includes amplification of DNA sequences (paragraph [0024]) wherein the apparatus allows for the combination of fundamental operations to develop increasingly complex products and processes such as being applicable to sequencing technology (paragraph [0031]). Seul teaches the capability of configuring a surface to immobilize a plurality of nucleic acid molecules in solution during sequencing (Fig. 8, paragraphs [0024], [0031], [0144], [0155], [0181]). Seul teaches that magnetic beads are commonly used in DNA analysis [0179]; beads 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunwar to incorporate the teachings of Seul to provide wherein said feature is a bead capture feature configured to immobilize a bead comprising said plurality of nucleic acid molecules. Doing so would utilize known structures of DNA analysis, as taught by Seul, which would have a reasonable expectation of successfully improving analysis of nucleic acids and reducing time and cost of the overall apparatus.

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunwar in view of Seul as applied to claim 19 above, and further in view of Rothberg et al. (US 20100137143).
Regarding claim 20, while Kunwar teaches measuring a change in conductance or charge flow when bound by a target analyte (paragraph [0012]), Kunwar in view of Seul fail to teach the device further comprising a magnetic array configured to immobilize said bead adjacent to said sensor.
Rothberg teaches a method and apparatus relating to FET arrays for monitoring chemical and/or biological reactions, such as nucleic acid sequencing (abstract). Rothberg teaches the FET arrays detect analytes via changes in charge at the FET surface (paragraph [0037]). Rothberg teaches sequencing of nucleic acids localized near a sensor, such as an ISFET 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunwar in view of Seul to incorporate the teachings of Rothberg to provide the device further comprising a magnetic array configured to immobilize said bead adjacent to said sensor. Doing so would have utilized known structures in the art with a reasonable expectation of successfully allowing for pulling particles adjacent to sensors for analysis, as taught by Rothberg, thus improving control of the overall device.
Regarding claim 21, Kunwar in view of Seul and Rothberg teach wherein said magnetic array comprises a plurality of magnets, and wherein a magnet of said plurality of magnets is disposed adjacent to said sensor (see above claim 20; Rothberg, paragraphs [0657],[0663],[0720]).
Regarding claim 22, Kunwar in view of Seul and Rothberg teach wherein said magnet comprises a permanent magnet (see above claim 20; Rothberg, paragraphs [0657],[0663],[0720]).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunwar in view of Seul and Rothberg as applied to claim 21 above, and further in view of Molho et al. (US 2007/0184463).
Regarding claim 23, Kunwar in view of Seul and Rothberg fail to teach wherein said magnet comprises a non-permanent magnet provided by an electric field.

It would have been obvious to a person of skill in the art at the time the invention was made to have incorporated the electromagnet of Molho into the device of Kunwar in view of Seul and Rothberg as using more than one method for magnetic manipulation results in redundancy in the case that one of the two forms should not work. Furthermore, combining prior art elements according to known methods to yield predictable results, i.e. control of magnetic beads, would have been obvious to one skilled in the art at the time the invention was made.

Claim 28 is rejected view of Kunwar as applied to claim 15 above, and further in view of Rothberg.
Regarding claim 28, Kunwar fails to teach wherein said circuitry comprises read-out circuitry, on-chip amplifiers, or both read-out circuitry and on-chip amplifiers.
Rothberg teaches a sensor array comprising circuitry including amplifiers (paragraph [0129]). Rothberg teaches a row addressing circuitry and column sense amplifiers providing readout functionality from a pixel array in which the pixels provide digital outputs (paragraph [0266]). Rothberg teaches that having an active amplifier transistor as an integral element, can reduce noise coupled into the fluid, along with reducing readout noise, low frequency noise and fixed pattern noise (paragraph [0788]). 


Claims 30 and 31 are rejected view of Kunwar as applied to claim 15 above, and further in view of Rothberg.
Regarding claim 30, while Kunwar teaches that DNA encoding binding proteins or subsequences can be prepared by cloning (paragraph [0331]), Kunwar fails to teach wherein said nucleic acid molecule is part of a clonal population of nucleic acid molecules, and wherein said clonal population of nucleic acid molecules is disposed adjacent to said sensor.
	Rothberg teaches sequencing multiple template nucleic acids (paragraph [0062]) wherein target nucleic acids within a template nucleic acid will be identical but that those between template nucleic acids will typically be different from each other; in other words, each template is clonal (paragraph [0064]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunwar to incorporate the teachings of Rothberg to provide wherein said nucleic acid molecule is part of a clonal population of nucleic acid molecules, and wherein said clonal population of nucleic acid molecules is disposed adjacent to said sensor. Doing so would utilize known nucleic acid molecules in the art of DNA 
Regarding claim 31, if it is determined that Kunwar fails to teach wherein said sensor array is configured to reduce cross-talk between said sensor and another sensor of said plurality of sensors.
Rothberg teaches that diffusion properties of the reagents may be exploited to limit cross-talk between respective sensors (paragraph [0304]) and that specific voltage connections are provided on the array to facilitate noise isolation and reduce signal cross-talk amongst various array components reduction of cross talk (paragraph [0408]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunwar to incorporate the teachings of Rothberg to provide said sensor array is configured to reduce cross-talk between said sensor and another sensor of said plurality of sensors. Doing so would reduce noise and signal cross-talk amongst array components as taught by Rothberg.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Esfandyarpour et al. (Esfandyarpour et al., “GATE-CONTROLLED MICROFLUIDIC CHAMBER WITH MAGNETIC BEAD FOR DNA SEQUENCING-BY-SYNTHESIS TECHNOLOGY”, 2007, ICNMM2007) teaches a novel microfluidic platform for DNA sequencing-by-synthesis methods 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798